Citation Nr: 1643968	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-13 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type I, to include as secondary to service-connected mood disorder.
 
2.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to diabetes mellitus, type I.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The appeal was later transferred to the jurisdiction of the Atlanta, Georgia, RO.

In December 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO, and, in May 2014, she testified at a personal hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  Transcripts of these hearings have been associated with the record on appeal.

In a June 2014 decision, the Board granted service connection for a mood disorder and remanded the issues noted on the title page for further development.  In February 2015, the Board denied service connection for diabetes mellitus, type I, and a bilateral foot disorder.

The Veteran appealed the Board's February 2015 decision as to both issues to the United States Court of Appeals for Veterans Claims (Court) which, in March 2016, on the basis of a Memorandum Decision, vacated the denials and remanded the matters to the Board for further consideration.

In the interim, the Veteran filed a motion to reverse or revise the February 2015 Board decision on the basis of clear and unmistakable error.  However, such motion, which will be addressed in a Board decision issued at a later date, is rendered moot by the Court's vacatur of the February 2015 decision.

The Board notes that, in April 2016, the Veteran filed a request for a copy of her vocational rehabilitation folder.  In this regard, pursuant to 38 C.F.R. § 20.1200, when a Privacy Act request is filed by an individual seeking records pertaining to him or her and the relevant records are in the custody of the Board, such request will be reviewed and processed prior to appellate action on that individual's appeal.  However, as the Veteran's vocational rehabilitation folder is not in the Board's possession, this matter is referred to the RO for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that her service-connected mood disorder causes or aggravates her diabetes mellitus, type I, which causes or aggravates her bilateral foot disorder.

In June 2014, the Board remanded the appeal to obtain VA examinations to address the nature and etiology of the Veteran's current diabetes mellitus, type I, and bilateral foot disorder.  The requested examinations were conducted in November 2014.  In February 2015, the Board determined that the November 2014 VA examination was adequate to decide the Veteran's claims and, based on the opinion rendered therein, found that the Veteran's diabetes mellitus, type I, is not causally or etiologically related to any disease, injury, or incident in service, did not manifest within one year of the Veteran's discharge from service, and is not caused or aggravated by her service-connected mood disorder.  The Board also found that a bilateral foot disorder is not causally or etiologically related to any disease, injury, or incident in service, arthritis did not manifest within one year of the Veteran's discharge from service, and such is not caused or aggravated by a service-connected disability.

The Veteran appealed the Board's February 2015 decision as to both issues to the Court which, in March 2016, on the basis of a Memorandum Decision, vacated the denials and remanded the matters to the Board for further consideration.  Specifically, the Court found that the Board erred by relying on the November 2014 VA medical opinion as it was predicated on an inaccurate factual premise.

The Court noted that the November 2014 VA medical examiner was asked whether it "was less likely than not . . . that [the Veteran's] currently diagnosed diabetes type I is caused or aggravated by [her] serviceconnected mood disorder, to include based on the contention that the disability prevents [her] from properly taking care of herself and taking her medications for diabetes."  In response, the November 2014 VA examiner noted that she reviewed treatments notes from the Atlanta, Georgia, VA Medical Center (VAMC) dated November 3, 2014, and November 12, 2014.  The November 2014 VA examiner stated that "by the [Veteran]'s own admission, she works as a substitute teacher" and that "[i]n order for the [appellant] to qualify for [sic] a substitute teacher[,] she would have to undergo a background check, [and (sic)] be physically, and mentally stable."  The November 2014 VA examiner opined that, "[t]herefore, the [appellant]'s current service[-]connected mood disorder is considered stable by the [VAMC] staff Clinical Psychologist" and that the appellant's "currently diagnosed diabetes type I was not caused or aggravated by [her] service-connected mood disorder, and does not prevent [her] from properly taking care of herself and taking her medications for diabetes."

The Court found that the VAMC treatment notes dated November 3, 2014, and November 12, 2014, reveal that the Veteran was not working as a substitute teacher at those times but, rather, had a desire to "return to substitute teaching" in California where she planned to move and teach.  See VA treatment record (November 3, 2014) ("We also discussed [the appellant's] wish to leave sooner for California.  She again shared her ideas about returning to substitute teaching there, and how much she loves teaching."); VA treatment record (November 12, 2014) (The Veteran "feels on many levels she would enjoy California-being freer and away from her adult children; the weather; being able to substitute teach.").

The Court further found that as a result of the November 2014 VA examiner's misreading of the November 3, 2014, and November 12, 2014, VAMC treatment notes, her medical opinion is based on an inaccurate premise and, thus, entitled to no probative value. As such, the Court concluded that the Board clearly erred when it determined that the November 2014 VA medical opinion was adequate.

The Court stated that on remand, the Veteran must be afforded a new medical opinion.  The Court further found that the Veteran's claim for a bilateral foot disorder must also be remanded as it is inextricably intertwined with the claim for diabetes mellitus, type I.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from December 2014 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from December 2014 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Then, forward the record and a copy of this Remand to an appropriate medical professional.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on this review, the examiner is to address each of the following:

(A)  Is it at least as likely as not that currently diagnosed diabetes mellitus, type I, is caused or aggravated by the Veteran's service-connected mood disorder, to include based on the contention that the disability prevents the Veteran from properly taking care of herself and taking her medications for diabetes?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(B)  Is it at least as likely as not that any currently diagnosed foot disorder is caused or aggravated by the Veteran's diabetes mellitus, type I?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner is advised that the Veteran's last full time employment ended in April 2004, after which time she worked as a part-time substitute teacher (12-18 hours per week) from November 2007 to June 2009.

The examiner's report must include a complete rationale for all opinions expressed.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

